  8:19-cr-00177-LSC-SMB Doc # 110 Filed: 07/01/20 Page 1 of 2 - Page ID # 366



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                                 CASE
                                                           )   NO. 8:19cr177
                                              )
             Plaintiff,                       )
                                              )
             vs.                              )
                                              )          MEMORANDUM AND ORDER
DAVID CABRERA-VASQUEZ,                        )
                                              )
             Defendant.                       )




      This matter is before the Court on Findings and Recommendation, ECF No. 108,

of a Magistrate Judge recommending that I accept the Defendant=s plea of guilty.     There

are no objections to the Findings and Recommendation.           Pursuant to 28 U.S.C. '

636(b)(1)(C) and NECrimR 11.2(d), the Court has conducted a de novo review of the

record.

      IT IS ORDERED:

      1.     The Findings and Recommendation, ECF No. 108, are adopted;

      2.     The Court finds that the plea of guilty is knowing, intelligent, voluntary, and

             that a factual basis exists for the plea;

      3.     The Defendant’s plea is accepted, and he is found guilty of Count III of the

             Indictment;

      4.     I defer acceptance of the plea agreement until the time of sentencing

             pursuant to Federal Rule of Criminal Procedure 11(c)(3). Unless otherwise

             stated at the time of sentencing, the plea agreement will be deemed

             accepted upon the pronouncement of the judgment and sentence; and

      5.     This case will proceed to sentencing.
8:19-cr-00177-LSC-SMB Doc # 110 Filed: 07/01/20 Page 2 of 2 - Page ID # 367



    DATED this 1st day of July 2020.

                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge
